COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-17-00360-CR


FABIAN GARCIA                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 6 OF TARRANT COUNTY
                   TRIAL COURT NO. 1392593

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Defendant’s Motion To Withdraw Appeal.”             The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). Because this court has not yet issued a decision in this case, we

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
                                         PER CURIAM

PANEL: BIRDWELL, J.; SUDDERTH, C.J.; and WALKER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 28, 2017




                               2